Citation Nr: 1739984	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to January 19, 2016, and 70 percent since for bipolar disorder.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 2006 to May 2011.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from January 2012 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues on appeal require clarification.  The only issue certified to the Board is entitlement to a higher rating for bipolar disorder.  However, the issue of entitlement to TDIU has been raised by the Veteran's contentions and the record.  As such, the issue is now properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Further, a January 2017 rating decision denied the Veteran's claim for service connection for sleep apnea.  Thereafter, the Veteran timely filed his notice of disagreement (NOD) in February 2017 and a statement of the case (SOC) was issued in April 2017.  The Veteran filed a form VA-9 perfecting his appeal as to the claim for entitlement to service connection for sleep apnea.  The Board will not review the issue at this time, as it is not clear from the record, if additional development is being undertaken by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the entire appeal period, bipolar disorder has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is not shown.

2.  Throughout the entire appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his bipolar disorder. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for an initial 70 percent rating, but no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

2.  The criteria for an initial rating in excess of 70 percent for bipolar disorder have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

3.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he should be granted increased ratings for his psychiatric disability.  He maintains that the current disability evaluation does not adequately reflect the true severity of his disability. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board granted service connection for bipolar disorder in a January 2012 rating action.  A 30 percent evaluation was assigned effective May 8, 2011.  In February 2016, the RO granted a 70 percent, effective January 19, 2016.

VA pre-discharge psychiatric examination was conducted in November 2011.  He reported his medical, social, and military history.  His symptoms included panic attacks, sleep impairment, mania, hypomania, anxiety, and obsessive behavior.  On examination, he was noted to be casually dressed.  His behavior was normal and his mood was good.  His affect was full.  He was oriented to time, place and person.  He denied homicidal or suicidal thoughts.  His insight and judgment was good.  The diagnosis was bipolar disorder.  A GAF score of 60 was reported.  

A private psychiatrist submitted an October 2013 psychiatric impairment evaluation.  The examiner concluded that the impact of the Veteran's psychiatric symptoms on his occupational and social functioning was marked.  Specific difficulties that were listed included interacting with co-workers, public, and supervisors; concentrating and persisting in assigned tasks; making independent decisions; recalling and implementing more than minimal complex instructions; dealing with fast paced situations; and being responsible and dependable.  In assessing his vocational abilities, examiners indicated that the Veteran would miss 3or more days at work due to his mental disability; he would not be able to focus more than 3 days per month; and that he would frequently decompensate when subjected to normal pressures and constructive criticism of employment.  

A VA examination was conducted in January 2016.  The examiner noted psychiatric manifestations that included depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting impaired, and impulse control specifically verbal outbursts though no physical violence.    

Acquired psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

Under this formula, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and Fifth Edition, of the American Psychiatric Association (also known as "the DSM-IV and DSM-V").  Id.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Based upon the above reported symptoms and findings, the Board finds that a 70 percent rating is warranted for the Veteran's psychiatric disorder for the entire appellate period.  In reviewing his medical history, his symptoms have been significant since the pre-discharge VA examination in 2011.  In light of the reported clinical findings a 70 percent evaluation is granted prior to January 19, 2016.  

However, the criteria for a 100 percent schedular rating have not been met because the evidence does not show that the psychiatric disorder is manifested by total social and occupational impairment.  The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating.  38 C.F.R. § 4.130.  Despite his problems, the most recent examination indicates that he has entered into a relationship and has a fiancé.  He socializes mostly with karaoke and college friends.  He can still function and communicate with people, albeit with some limitations.  This provides clear evidence against a finding of total occupational and social impairment. 

Furthermore, the medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

Accordingly, the Board finds that the evidence supports a disability rating of 70 percent for the entire appeal period, but no higher, for the Veteran's bipolar disorder.  38 C.F.R. § 4.3



TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology will be considered as a single disability for the purpose of one 60 percent disability.  See 38 C.F.R. §§ 4.16(a) 4.25.

The Veteran is in receipt of service connection for bipolar disorder, 70 percent; as well as lumbar spine degenerative disc disease (DDD) and dermatitis of the right abdomen and left shoulder, both rated as noncompensable.  The combined total rating is 70 percent.  Accordingly, he meets the schedular threshold for TDIU consideration.  

VA examination reports show that the Veteran has reinstated counseling for his psychiatric disorder.  Further, his bipolar disorder is rated as 70 percent disabling, which indicates significant psychiatric symptomatology.  Additionally the Veteran's private psychiatrist opined that the Veteran was unemployable due to his service connected psychiatric disability.  However, the most probative piece of evidence in favor of the TDIU rating is the January 2017 vocational opinion by S.B.  This opinion is detailed, contains citation to the medical evidence and studies and has a detailed rationale, wherein the examiner finds the Veteran is precluded from work due to a combination of his service-connected disabilities.  Thus, it is dispositive.  

In light of the severity of his disabilities, work history, experience, and the Veteran's own statements, as well as resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability.  As such, any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 5107 38 C.F.R. § 3.102.  Accordingly, entitlement to a TDIU is granted, for the entire appellate period.  


ORDER

For the period prior to January 19, 2016, an initial 70 percent rating, but no higher, for bipolar disorder, is granted subject to the laws and regulations governing monetary awards.

A rating in excess of 70 percent for bipolar disorder for any period on appeal is denied.

A TDIU due to service-connected disability is granted subject to the laws and regulations governing monetary awards.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


